Title: To James Madison from Richard Bland Lee, 14 February 1816
From: Lee, Richard Bland
To: Madison, James


                    
                        Sir,
                        
                            Washington
                            Feb. 14. 1816
                        
                    
                    It is rumoured that Mr. Rush the Attorney Genl. of the U. States will soon be sent to Russia as our Minister and that his place here will be supplyed by Mr. Walter Jones.
                    If any such events should take place, I am authorised to state to you that Mr. Edm. J. Lee the present Mayor of Alexandria will thankfully accept of the office of Attorney for the district of Columbia if rendered vacant by the promotion of Mr. Jones: and that his appointment would be very acceptable to the whole population of Alexandria.
                    His moral fitness & legal qualifications are unquestionable—and he has a very numerous family with slender means—beyond his own personal labours.
                    You will be good enough to excuse this application and believe me to remain with the highest respect & consideration yr most obt Svt
                    
                        
                            Richard Bland Lee
                        
                    
                